Exhibit 99.2 0 RADA ELECTRONIC INDUSTRIES LTD. 7 GIBOREI ISRAEL STREET NETANYA 42504, ISRAEL THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS The undersigned hereby appoint(s) Ido Barash, adv. or Sarit Molcho, adv. or either of them, attorneys or attorney of the undersigned, for and in the name(s) of the undersigned, with power of substitution and revocation in each to vote any and all ordinary shares, par value NIS 0.015 per share, of RADA Electronic Industries Ltd. (the “Company”), which the undersigned would be entitled to vote as fully as the undersigned could if personally present at the Extraordinary General Meeting of Shareholders of the Company to be held on Thursday, January 19, 2012 at 10:00 a.m. (Israel time) at the principal offices of the Company, 7 Giborei Israel Street, Netanya 42504, Israel, and at any adjournment or adjournments thereof, and hereby revoking any prior proxies to vote said shares, upon the following items of business more fully described in the notice of and proxy statement for such Extraordinary General Meeting (receipt of which is hereby acknowledged): THIS PROXY WHEN PROPERLY EXECUTED WILL BE VOTED AS SPECIFIED. IF NO DIRECTION IS GIVEN, THIS PROXY WILL BE VOTED FOR ITEM 1 SET FORTH ON THE REVERSE. (Continued and to be signed on the reverse side) EXTRAORDINARY GENERAL MEETING OF SHAREHOLDERS OF RADA ELECTRONIC INDUSTRIES LTD. January19, 2012 Please sign, date and mail your proxy card in the envelope provided as soon as possible. i Please detach along perforated line and mail in the envelope provided. i 000300020000000000000 THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” ITEM 1. PLEASE SIGN, DATE AND RETURN PROMPTLY IN THE ENCLOSED ENVELOPE.PLEASE MARK YOUR VOTE IN BLUE OR BLACK INK AS SHOWN HEREx FOR AGAINST ABSTAIN 1. To approve a loan agreement by and between the Company and Faith Content Development Ltd., an entity controlled by Mr. Howard P. L. Yeung, the Company’s controlling shareholder.
